Citation Nr: 1037114	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-38 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from February 1971 to November 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  


FINDINGS OF FACT

1.  The Veteran's reports of experiencing tinnitus during and 
since service are not credible, and there is no current diagnosis 
of tinnitus of record.

2.  The Veteran's reports of experiencing hearing loss during and 
since service are not credible, and there is no medical opinion 
of record affirmatively relating the Veteran's bilateral hearing 
loss to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2009); 38 C.F.R. §§  3.303, 3.385 (2009).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA's notice requirements with regard to the Veteran's bilateral 
hearing loss and tinnitus service connection claims were 
satisfied by letters issued in February and April 2007, both of 
which advised the Veteran of the criteria for establishing 
service connection and which were sent prior to the initial 
adjudication of the Veteran's claims.  

Regarding VA's duty to assist, the Board finds that all relevant 
facts have been properly developed and that all available 
evidence necessary for equitable resolution of the issues on 
appeal has been obtained.  The Veteran's service treatment and 
personnel records have been obtained, and the Veteran has not 
adequately identified any relevant, available evidence that is 
not of record.  The Veteran was also afforded a VA audiological 
examination in conjunction with his claims, and he was offered an 
opportunity to testify at a hearing before the Board, but he 
declined.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claims.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.

Service Connection

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with active service in the 
Armed Forces, or if preexisting such service, was aggravated 
therein.  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2009).

Regarding the Veteran's bilateral hearing loss claim, the Board 
notes that a hearing loss disability is defined by regulation.  
For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater;  when the auditory thresholds 
for at least three of the above frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

While the Veteran's service treatment of record fails to document 
any hearing-related complaints or any diagnosed tinnitus or 
hearing loss for VA purposes, the Veteran's service personnel 
records reflect his assignment as a cannoneer, thereby suggesting 
that the Veteran was exposed to acoustic trauma during service.  
In his submitted statements, the Veteran also reports that he was 
exposed to acoustic trauma during service and that he was 
diagnosed with bilateral hearing loss during his separation 
physical examination.

Due to the evidence of record reflecting that the Veteran was 
exposed to acoustic trauma during service and his reports of 
experiencing bilateral hearing loss and tinnitus since service, 
the Veteran was afforded a VA audiological examination in June 
2007.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (where 
medical evidence suggests a nexus but is too equivocal or lacking 
in specificity to support a decision on the merits, an 
examination is warranted).   During that VA examination, the 
Veteran reported that he could not determine the location or 
onset of his tinnitus and that he had military noise exposure 
during service, but no post-service noise exposure.  Notably, the 
VA examination report contains no audiometric data nor medical 
opinion regarding the etiology of the Veteran's reported 
bilateral hearing loss and tinnitus, as the VA examiner concluded 
that the Veteran was not putting forth a good faith effort to 
cooperate with the examination, and thus the examination results 
were patently unreliable.  The examiner noted that on retesting, 
the Veteran's pure tone thresholds in the low to mid frequencies 
varied by up to 20 decibels, and that the pure tone thresholds 
obtained at 4000 Hertz in the Veteran's right ear were 
inconsistent with the pure tone threshold results obtained when 
testing the Veteran's left ear.  (The examiner stated the 
findings recorded were not possible if true thresholds were 
obtained.)  In sum, the examiner determined that given the poor 
reliability of the Veteran's audiometric testing results, he 
could not offer an opinion regarding the etiology of the 
Veteran's reported bilateral tinnitus or hearing loss without 
resorting to mere speculation.

A November 2007 letter from a private audiologist reflects the 
Veteran's report of military noise exposure during service and a 
ten-year post-service career involving new building construction.  
The letter further reflects the Veteran's report of experiencing 
bilateral hearing loss and a tinnitus, as well as a diagnosis of 
high frequency sensorineural hearing loss that the audiologist 
opined is often related to noise exposure.  However, the 
audiologist's letter does not reflect an opinion regarding 
whether the Veteran's diagnosed hearing loss is related to noise 
exposure during his years of service or if it is related to the 
Veteran's noise exposure during his 10 years of employment in new 
building construction.

Turning first to the Veteran's service connection claim for 
tinnitus, the Board notes that neither the Veteran's service 
treatment records, VA examination report, VA treatment records, 
nor his private audiologist's letter reflects that the Veteran 
has been diagnosed with tinnitus.   While the Veteran is 
competent to report experiencing the onset and continuity of his 
tinnitus, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a 
lay person is competent to report symptoms based on personal 
observation when no special knowledge or training is required), 
during his VA examination the Veteran was unable to report the 
onset or location of his tinnitus.  Moreover, a diagnosis of 
tinnitus is necessarily predicated on a credible account of 
experiencing the related symptoms, and the Veteran is not shown 
to be a reliable historian, as reflected by his denial of any 
post-service noise exposure during his VA examination (although 
reporting a 10-year history of civilian noise exposure to his 
private audiologist) and by the Veteran's poor effort noted 
during his VA audiological examination.   Thus, given the lack of 
any credible accounts that the Veteran experiences tinnitus and 
the lack of any current diagnosis of tinnitus, the Board 
concludes that service connection for tinnitus is not warranted, 
and the Veteran's appeal of this issue is therefore denied.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that 
in the absence of proof of a present disability, there can be no 
valid claim).
 
Turning next to the Veteran's service connection claim for 
bilateral hearing loss, the Board notes that while the Veteran 
has a current diagnosis of bilateral hearing loss for VA purposes 
as reflected by his private audiological treatment of record, 
there is no medical opinion definitively relating the Veteran's 
bilateral hearing loss to service.  The medical opinion provided 
by the Veteran's private audiologist simply states that the 
Veteran's high frequency sensorineural hearing loss is the type 
of hearing loss frequently related to noise exposure, without 
offering an opinion as to whether the Veteran's hearing loss is 
related to his military noise exposure or post-service noise 
exposure.  The Board does not find that this statement equates to 
a positive medical nexus opinion affirmatively relating the 
Veteran's bilateral hearing loss to service.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000) (holding that among the 
factors for assessing the probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion). Moreover, the VA 
examiner who performed the Veteran's audiological examination 
failed to relate the Veteran's reported hearing loss to service 
after concluding that the Veteran was not complying with the 
examiner's instructions, thereby creating patently unreliable 
audiometric testing results upon which a diagnosis of bilateral 
hearing loss could not be made.  See Olson v. Principi, 3 
Vet.App. 480 (1992) (holding that VA's "'duty to assist is not 
always a one-way street'; nor is it a blind alley," quoting Wood 
v. Derwinski, 1 Vet.App. 190, 193 (1991)).

The Board acknowledges its consideration of the lay evidence of 
record when adjudicating this claim, including the Veteran's 
reports that he was diagnosed with bilateral hearing loss during 
his November 1973 separation examination and his contentions that 
his hearing loss began in service and is attributable to his 
military noise exposure.   Regarding the Veteran's report that he 
was diagnosed with bilateral hearing loss upon his separation 
from service, the Board notes that no separation examination is 
of record.  Moreover, the Veteran does not contend nor does the 
record reflect that he sought service connection soon after 
service for this disability that he reports was diagnosed during 
service, nor does he report or the evidence reflect that he 
sought any audiological treatment until 2007, approximately 34 
years after service and after he filed the instant claim seeking 
monetary benefits.   Furthermore, as discussed supra, the 
Veteran's failure to report any post-service noise exposure 
during his VA examination and the examiner's conclusion that the 
Veteran was making a poor effort during his audiological testing 
undermine the Veteran's credibility, therefore suggesting the lay 
evidence provided by the Veteran should be afforded little 
probative weight.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005) (finding a history, provided by a veteran, that had varied 
over time was not credible).

In sum, given the lack of any credible lay evidence reflecting 
that the Veteran experienced hearing loss during and since 
service and the lack of a medical opinion affirmatively relating 
the Veteran's current bilateral hearing loss to service, the 
Board finds that service connection for bilateral hearing loss is 
not warranted, and the Veteran's appeal of this issue is 
therefore denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


